Title: To George Washington from John Cochran, 29 April 1783
From: Cochran, John
To: Washington, George


                        
                            April 29th 1783
                        
                        In Conformity to a Genl Order of the 16th Inst. I do hereby certify that the Gentlemen of the Medl Department
                            acting under the immediate Command of his Excellency the Commander in Chief, have agreed to accept of the Commutation of
                            the five years full Pay, in Lieu of the half Pay granted by a Resolution of Congress of the 17th of Jany 1781.
                        
                            John Cochran
                            Direct. Mily Hospitals
                        
                    